— McCarthy, J.
Appeal from an order of the Family Court of Otsego County (Lambert, J.), entered February 2, 2012, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 6, for custody of the parties’ child.
In February 2012, Family Court granted petitioner’s application for sole custody of the parties’ child. Respondent appealed. Respondent subsequently filed a petition seeking custody. In November 2012, the court, upon the parties’ consent, granted respondent sole custody. This subsequent order, which provides respondent with all the relief she seeks and supercedes the order being appealed, renders the appeal moot (see Matter of Rolston v Decker, 94 AD3d 1264, 1264 [2012]; Matter of Dickerson v Knox, 89 AD3d 1290, 1291 [2011]; Matter of Stalker v Stalker, 88 AD3d 1177, 1178 [2011]).
Mercure, J.E, Rose and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.